Citation Nr: 1447094	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO. 08-30 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for lumbrosacral degenerative joint disease (DJD).

2. Entitlement to service connection for depression, to include as secondary to service-connected disabilities.

3. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1971 to August 1973, and from July 1976 to June 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2006 and July 2007 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The most probative evidence reflects that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

2. At worst, the Veteran's lumbrosacral DJD has limited flexion of the thoracolumbar spine to 20 degrees; there is no competent evidence of ankylosis of any segment of the spine; there is no competent evidence that the Veteran experiences at least 6 weeks of incapacitating episodes.




CONCLUSIONS OF LAW

1. The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).

2. The criteria for a rating in excess of 40 percent for lumbrosacral DJD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5247 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

In this case the Board is granting the Veteran's claim for a TDIU and remanding the service connection claim.  Given the favorable disposition of these issues, which are not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA as regards these matters.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in February 2007 and June 2008 satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private medical records, Social Security records, and the statements of the Veteran.

In February 2012 the Board remanded the Veteran's claim, in pertinent part, to obtain outstanding treatment records.  The claims folder contains a letter sent to the Veteran in February 2012 requesting that he identify and authorize the release of any information regarding the treatment of his claimed disabilities.  The Veteran submitted a release form in March 2012 and the record contains translated treatment notes from Dr. Vadi.  No additional pertinent evidence has been identified by the Veteran.  Moreover, the claims folder contains outstanding VA treatment reports from May 2008 until October 2012.  In this regard, the Board's prior remand instructions have been substantially completed with respect to the Veteran's claim.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a medical examination regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303, 307 (2007).

Additionally, VA examinations were conducted in February 2007, March 2008, March 2009, November 2009, and January 2011.  The Board finds the examinations obtained to be adequate in this case.  The examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and provided opinions and diagnoses supported by the medical record and adequate rationale.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the Veteran's representative requested that a current VA examination be conducted, neither the Veteran nor the representative have indicated that the Veteran's back condition has increased in severity since the January 2011 examination.  The medical record since that examination also does not indicate that the Veteran's back condition has worsened.  The "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  As such, a new examination is not necessary.
Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II. TDIU

In a July 2007 rating decision, the RO denied entitlement to a TDIU.  In response, the Veteran filed a notice of disagreement in November 2007 indicating his intention to appeal that denial.  A statement of the case was never issued for the TDIU claim.  However, as the Board is granting entitlement to a TDIU to the date of his original claim, there is no prejudice to the Veteran and adjudication may proceed.

It is VA's policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b). 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  The Veteran's employment history, educational and vocational attainment, as well as particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

As the Veteran's service-connected lumbrosacral degenerative DJD has been rated as 40 percent disabling throughout the appeal period (since February 2007), and as the Veteran has had a total combined evaluation for compensation of at least 70 percent throughout the appeal period (again, since February 2007) the schedular criteria for TDIU are met throughout the appeal period.  38 C.F.R. § 4.16(a).  The question thus is whether the Veteran's service-connected disability(s) alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529; Pratt v. Derwinski, 3 Vet. App. 269, 272. 

Review of the claims file shows that the Veteran has consistently reported that he became too disabled to work in June 2005 due to his service-connected back and shoulder disabilities.  The Veteran is competent to testify with regard to his symptoms and experiences.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Board finds no reason to doubt the veracity of his assertions; which the Veteran first made soon after leaving his longtime substantially gainful employment.  Id.  The Board thus finds the Veteran's assertions of job loss to be credible. 

Moreover, the record contains numerous opinions from VA examiners that the Veteran's back disability renders him unemployable.  Specifically, the February 2007 examination report contains an opinion that the Veteran's shoulder and back disabilities would not permit him to continue doing repetitive heavy lifting and as a result he is at least as likely as not unemployable.  The November 2009 examiner opined that the Veteran's service-connected radiculopathy prevented him from performing the duties of his job or any other gainful employment.  Lastly, the January 2011 examiner also opined that the Veteran's radiculopathy prevented gainful employment.  The Board finds these opinions to be persuasive.

The weight of the evidence is consequently in favor of the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  The Board accordingly finds that the Veteran's service-connected disabilities, alone, or in combination, have been sufficient to produce unemployability throughout the appeal period.

III. Lumbrosacral DJD

The Veteran has asserted that a higher rating for his service-connected lumbrosacral DJD is warranted.  Throughout the period on appeal, the Veteran's lumbrosacral DJD is rated as 40 percent disabling.  The Board also notes that lower extremity radiculopathy and erectile dysfunction, associated with the Veteran's back disability, have been rated separately.  The Veteran has not challenged the adequacy of those ratings, nor does the record suggest that they are inadequate, and they will not be discussed further.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's DJD of the lumbrosacral spine is currently rated under Diagnostic Codes 5242.  Diagnostic Code 5242 directs that degenerative arthritis of the spine be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, at 38 C.F.R. § 4.71a, a 40 percent rating is warranted for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

The most probative evidence consists of the various VA examinations conducted throughout the period on appeal.  Specifically, the March 2009 examination report reflects that at worse the Veteran's thoracolumbar spine was limited to 20 degrees of forward flexion.  The February 2007, March 2008, March 2009, November 2009, and January 2011 examination reports all reflect that the Veteran did not have any spinal ankylosis.  The reports also reflect that the Veteran did not experience any incapacitating episodes.  However, the January 2011 report reflects that the Veteran reported experiencing incapacitating episodes on a monthly basis, lasting for approximately one to two days at a time.

The evidence does not support finding that an evaluation in excess of 40 percent for the Veteran's lumbrosacral DJD is warranted.  Under Diagnostic Code 5242, a higher rating would only be warranted if there was unfavorable ankylosis of the thoracolumbar or entire spine.  As described, at no point during the period on appeal did the Veteran experience ankylosis of any segment of his spine.

Consideration has been given to an increased rating for the Veteran's service-connected back disability under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  However, the record does not reflect that the Veteran's service-connected back disability is manifested by intervertebral disc syndrome that resulted in incapacitating episodes requiring bed rest prescribed by a physician and treatment prescribed by a physician during the period on appeal.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5247.  To that effect, the February 2007, March 2008, March 2009, November 2009, and January 2011 examination reports all reflect that the Veteran did not have incapacitating episodes.  Further, assuming without deciding that the Veteran did indeed experience incapacitating episodes for approximately two days each month as he asserts, this level of symptomatology would not meet the requirement for a higher schedular rating.

Additionally, the Board has considered whether there is any additional functional loss not contemplated in the current 40 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); see also DeLuca, 8 Vet. App. at 206.  The Veteran has reported impaired ability to lift and bend, and there was objective evidence of painful motion.  He has problems walking due to back pain and utilizes a cane and other assistive devices such as a shower chair.  Further, the clinical examinations revealed that the Veteran was unable to do repetitive movements due to back pain at both the November 2009 and January 2011 VA examinations.  The examiners noted that the Veteran had functional loss and/or functional impairment of the thoracolumbar spine due to less movement than normal, weakened movement, pain on palpitation, and pain on movement.  The Board acknowledges that the Veteran's mobility is severely limited in this regard.  Nevertheless, even if the Board finds that the foregoing evidence of functional immobility due to pain closely approximates ankylosis of the thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine has not been shown.  Therefore, any additional functional loss due to pain, weakness, excess fatigability, incoordination, and interference with sitting, standing and weight bearing is already contemplated in the current 40 percent rating, which contemplates favorable ankylosis of the entire thoracolumbar spine, and it does not more nearly approximately a finding of unfavorable ankylosis of the entire thoracolumbar spine.  Accordingly, a rating greater than 40 percent on this basis is not warranted.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.

IV. Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's back disability is specifically contemplated by the schedular rating criteria.  The Veteran's back disability has been manifested by degenerative arthritis, painful motion, weakness, flare-ups, and limitation of motion.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242, 5247.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned ratings are, therefore, adequate.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to a TDIU is granted.

Entitlement to a rating in excess of 40 percent for lumbrosacral DJD, is denied.


REMAND

After review of the claims file, the Board finds that additional development is necessary prior to adjudication of the Veteran's service-connection claim for depression.

As discussed above, the Board previously remanded the Veteran's claim in February 2012.  In addition to requesting outstanding treatment records related to the Veteran's back disability, the Board also requested that a VA examination be conducted to determine the nature and etiology of the Veteran's depression, to include whether it was secondary to his service-connected disabilities.  While the record contains a March 2012 VA examination, the Board finds that the examiner's opinion with regard to whether the Veteran's service-connected disabilities aggravated his psychological disorder to be inadequate.  Specifically, the examiner opined that the Veteran's depressive disorder was less likely than not proximately due to or the result of his service-connected disabilities.  This opinion does not address whether the Veteran's service-connected disabilities aggravated his psychological disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the March 2012 opinion is inadequate to determine the issue of aggravation, remand is required.

Accordingly, the issue is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from the San Juan VAMC and any associated outpatient clinics from October 2012 to the present.  All attempts to obtain these records should be documented.

2. Obtain a medical opinion from an appropriate VA examiner that has not yet reviewed the Veteran's claim.  A copy of the claims folder, including this remand, must be provided to the examiner.  If the examiner deems a new examination necessary, one should be scheduled.  After a review of all of the evidence, the examiner is asked to provide the following opinion:

(a) Whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's diagnosed psychological disorders, to include depressive disorder, were caused by or otherwise related to service?

(b) Whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's diagnosed psychological disorders, to include depressive disorder, were caused or aggravated by any of his service-connected disabilities?

Aggravation is defined as permanent exacerbation beyond the natural progression of the condition.

A complete rationale must be provided for any opinion expressed.

3. Thereafter, the AMC/RO should re-adjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


